Case 1:21-cv-00291-N/A Document 1   Filed 06/18/21   Page 1 of 2
    Case 1:21-cv-00291-N/A Document 1                Filed 06/18/21   Page 2 of 2




Attorney-in-Charge                               Attorney-In-Charge
International Trade Field Office                 Civil Division
Commercial Litigation Branch                     Commercial Litigation Branch
U.S. Department of Justice                       U.S. Department of Justice
Room 346                                         1100 L Street, NW
26 Federal Plaza                                 Washington, DC 20530
New York, NY 10278




                     General Counsel for the U.S. Dep’t of
                     Commerce
                     Office of the Chief Counsel for Trade
                     Enforcement & Compliance
                     U.S. Department of Commerce
                     14th Street and Constitution Ave., NW
                     Washington, DC 20230
